                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CARL PORTER                                                                            PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:19-CV-00049-RP

GLORIA CARTER,
C.O. VICTORIA ECKFORD, and
C.O. HONEYCUT                                                                      DEFENDANTS

                     ORDER REQUIRING DEFENDANTS TO RESPOND

       This matter comes before the court upon the plaintiff’s motion for a temporary restraining

order filed pursuant to Federal Rule of Civil Procedure 65(b). Upon due consideration, the court

finds that the plaintiff’s allegations necessitate an expedited response by the defendants.

Accordingly, the court finds that the defendants must respond to the instant motion within five

(5) days from the date of this order.

       SO ORDERED, this the 30th day of October, 2019.

                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
